Citation Nr: 1141394	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a substantive appeal was timely filed with respect to an August 2004 rating decision and a March 2006 statement of the case denying a claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from August 1964 to August 1968, from April 1970 to March 1972, and from January 1975 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the June 2006 decision, the RO found that the Veteran had not timely perfected an appeal of an August 2004 rating decision.  In the September 2006 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for diabetes mellitus, finding that no new and material evidence had been submitted. 

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for diabetes mellitus as a claim to reopen.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for diabetes mellitus was denied by a decision by the RO dated on August 16, 2004, notice of which was sent to the Veteran on August 20, 2004.  

2.  The Veteran filed a timely notice of disagreement, which was received by the RO on October 20, 2004.  

3.  The RO issued a statement of the case on March 10, 2006, notice of which was sent to the Veteran on March 15, 2006.  The Veteran was notified of his appellate rights, specifically that he had a limited time in which to file a substantive appeal-60 days from the date the statement of the case was issued or the remainder of the one-year period that began with the date he was notified of the denial.

4.  The Veteran filed an Appeal to Board of Veterans Appeals (VA Form 9), which the RO received on June 14, 2006.

5.  The Veteran did not file a substantive appeal within one year of August 20, 2004, the date on which the August 2004 rating decision was mailed to him, or within sixty days from March 15, 2006, the date on which the statement of the case was mailed to him.

6.  Evidence received since the August 2004 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus and raises a reasonable possibility of substantiating the claim.

7.  The Veteran has diabetes mellitus that is as likely as not attributable to his period of active military service.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed with regard to an August 2004 denial of service connection for diabetes mellitus; the decision is final.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2004).

2.  Since the prior final denial of the Veteran's claim for service connection for diabetes mellitus, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has diabetes mellitus that is likely the result of disease that was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.

A Veteran may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for such an extension should be in writing and must be made prior to the expiration of time for filing the substantive appeal.  38 C.F.R. §§ 20.202, 20.303.

In this case, the RO denied entitlement to service connection for diabetes mellitus in a rating decision dated in August 2004.  The Veteran was notified of the decision by letter dated August 20, 2004.  He filed a notice of disagreement that was timely received by the RO in October 2004.  The RO subsequently issued a statement of the case on March 15, 2006.  The Veteran was notified of the need to file a substantive appeal.  

Specifically, the Veteran was told in the March 15, 2006, correspondence accompanying the statement of the case that he had 60 days from the date of the statement of the case or the remainder of the one-year period from the date he was notified of the determination being appealed to file his substantive appeal, whichever was later.  As the 60-day period following the issuance of the statement of the case was later, the Veteran thus had until May 14, 2006, to file an appeal; however, because May 14, 2006, was a Sunday, he had until Monday, May 15, 2006.  38 C.F.R. § 20.305(b) (2005).

On June 14, 2006, the RO received a VA Form 9 signed by the Veteran that addressed his wish to continue his appeal of the denial of service connection for diabetes mellitus.  On the form, the Veteran indicated that he was including attachments with the VA Form 9 and stated that "all attachments are in reply to VA letter of 20 March 2006 allowing me one year from that date to respond."   In a letter dated June 28, 2006, the RO informed the Veteran that a substantive appeal as to the claim was not timely filed but that the June 2006 untimely VA Form 9 would be treated as a request to reopen the previously denied claim for service connection for diabetes mellitus.

In September 2006, the Veteran submitted a notice of disagreement as to the issue of the timeliness of the appeal.  In that statement, the Veteran contended that he had been informed by both RO personnel and by his representative that he had a year from the time the SOC was sent to him to perfect his claim, citing also to a letter sent to him in March 2006 in reference to the recent decision by the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran stated in his September 2006 letter to VA that in the correspondence sent to him in March 2006, he was told he had a year to submit further information or evidence concerning his appeal.  However, the March 2006 letter merely referenced the holding in Dingess in clarifying time limits for submitting evidence concerning the "level of [the Veteran's] disability or when it began"; it did not extend the deadline for perfecting an appeal, which is imposed by regulation and was not at issue in Dingess.  Id.; see 38 C.F.R. § 20.302(b).  

The Board thus finds that the Veteran was given proper notification of the unfavorable rating decision and the laws and regulations in the March 10, 2006, statement of the case.  It is clear from the record that the Veteran did not file a substantive appeal within the 60 days from the date the RO mailed the statement of the case; nor did he request an extension of time to do so.  The Veteran does not assert that he did not receive the statement of the case mailed by the RO.  Instead, he contends that he was informed by RO personnel and by his representative that he had one year to perfect his appeal by filing a VA Form 9, and that a March 2006 letter from the RO informed him of the same thing.  However, the Board notes that VA is not responsible for miscommunication between the Veteran and his representative, nor is there any evidence that any RO personnel actually informed the Veteran that there was any reason to extend the 60-day deadline for perfecting an appeal following the issuance of the SOC in March 2006.  In addition, the Board notes that the letter sent to the Veteran in March 2006 concerned the time available for him to submit evidence concerning the level of severity or date of origin of his claimed disability, not the deadline imposed by regulation for him to timely perfect his appeal by submitting a VA Form 9.

The law is clear that a substantive appeal must be filed with the agency of jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  See 38 C.F.R. § 7104.  In this case, there is no evidence that a substantive appeal was received by the originating agency prior to the Veteran's communication with the RO on June 14, 2006.  38 C.F.R. § 20.302.  Although the Veteran's representative has argued that VA may constructively waive the timely filing of a VA Form 9, VA did not do so in this case.  The RO's immediate response to the VA Form 9 was to inform the Veteran of its lateness.  Consequently, the August 2004 rating decision became final when the Veteran did not complete his appeal within the prescribed time, and the appeal of the timeliness question must be denied as a matter of law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Petition to Reopen

In an August 2004 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus.  As noted above, the Veteran did not perfect an appeal in a timely manner, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  In June 2006, the RO accepted the Veteran's untimely appeal as an application to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for diabetes mellitus was the August 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for diabetes mellitus in November 2003.  The RO denied the claim for service connection in August 2004, finding that there was no evidence that the Veteran's diabetes mellitus was etiologically related to his time on active duty.  As such, the RO found that a grant of service connection was not warranted.  The Veteran failed to perfect an appeal of this decision in a timely manner, so it became final.  

A review of the evidence added to the record since the RO's prior decision reveals that the Veteran has continued to seek treatment for his diabetes mellitus, which his treating VA physician has stated began while he was on active duty.  In that connection, the Board notes that newly submitted evidence from the Veteran's treating VA physician reflects that the physician opined in a June 2008 letter that the Veteran "clearly had objective laboratory evidence of early onset Diabetes while he was serving on active duty."  Upon review of the Veteran's service treatment records and post-service treatment, the physician opined that the Veteran's diagnosed diabetes mellitus was more likely than not related to service.

As such, the Board finds that medical evidence from the Veteran's VA treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the August 2004 decision, the RO denied the Veteran's claim for service connection because the RO found there to be no etiological relationship between the Veteran's diabetes mellitus and his time in service.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting his contention that he had a current disability that was etiologically linked to service.  Newly submitted medical evidence from the Veteran's VA treatment provider, however, reflects that the physician found the Veteran's current diabetes mellitus to be related to military service.  Because it helps to corroborate the Veteran's contention that his diabetes mellitus began in service, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of medical evidence suggesting a link between the Veteran's time in service and his current diagnosis of diabetes, has been submitted, the Board finds that the criteria for reopening the claim for service connection have been met.

III.  Service Connection

The Veteran contends that he has diabetes mellitus that first manifested while he was on active duty.  Specifically, the Veteran claims that records of blood tests he underwent while on active duty show a pattern of increasing blood glucose levels that were an early indication of his later-diagnosed diabetes mellitus.  Therefore, the Veteran contends that service connection for diabetes mellitus is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of his post-service treatment at the Clement J. Zablocki VA Medical Center (VAMC) in Milwaukee, Wisconsin.  Review of the Veteran's service treatment records does not reflect a diagnosis of diabetes mellitus.  However, review of laboratory reports from blood tests conducted while the Veteran was on active duty show that his blood glucose level was 107 in April 1987 and 114 at his separation medical examination conducted in May 1989.  Further blood testing in June 1989 showed the Veteran's blood glucose level to be 133.  Other readings were not identified as "high" or abnormal.  At his May 1989 retirement medical examination, his endocrine system was found to be normal despite the above-mentioned test result.

Relevant post-service medical evidence consists of records of treatment the Veteran has received at the Milwaukee VAMC, which reflect that the Veteran has been diagnosed with diabetes mellitus and continues to receive ongoing treatment for the disorder.  He has further submitted a letter from his treating VA physician dated in June 2008.  In that letter, the physician noted that he had reviewed the Veteran's service treatment records, as well as his post-service medical history, and diagnosed the Veteran with diabetes mellitus.  The physician specifically opined that, in his professional opinion, "it is more likely than not that [the Veteran] clearly had objective laboratory evidence of early onset Diabetes while he was serving on active duty."  In so finding, the physician pointed to the blood glucose tests performed in April 1987, May 1989, and June 1989, which, the physician stated, all revealed elevated levels of glucose that should have been considered suspect for diabetes mellitus at the time.  The fact that the Veteran was not properly followed and given a formal diagnosis at the time, the physician stated, does not mean that the disease did not begin while the Veteran was on active duty.

In this case, the Veteran's service treatment records reflect that he was not diagnosed with diabetes mellitus during his active duty.  Similarly, the Veteran's separation medical examination conducted in May 1989 is silent as to any problems with the endocrine system.  However, the Board finds compelling the explanation of the Veteran's treating physician, as set forth in his June 2008 letter, that it is at least as likely as not that his currently diagnosed diabetes mellitus was traceable to the elevated blood glucose levels displayed on multiple occasions when the Veteran underwent blood tests while on active duty.  The Board notes that this opinion is not contradicted by any other medical evidence of record. 

Here, the competent medical evidence has identified that the Veteran carries a current diagnosis of diabetes mellitus, which his treating VA physician has affirmatively linked to the elevated blood glucose levels revealed on testing the Veteran underwent while still on active duty.  Importantly, the Board notes that there is no evidence to the contrary in the file.  Given the June 2008 opinion of the Veteran's VA physician, who is familiar both with the Veteran's medical history and the testing performed during active duty, the Board thus concludes that the Veteran suffers from diabetes mellitus that is traceable to his time on active duty.  (The Board acknowledges that the Veteran has contended that his diabetes mellitus is due to exposure to chemicals while he was on active duty.  As the Board is herein granting service connection for diabetes mellitus on a direct basis, no further consideration of whether he was exposed to chemicals that might cause diabetes is necessary.)


ORDER

A substantive appeal with respect to an August 2004 denial of entitlement to service connection for diabetes mellitus was not timely filed; the appeal of this issue is denied.

New and material evidence to reopen a claim of service connection for diabetes mellitus has been received; the appeal of this issue is granted.

Entitlement to service connection for diabetes mellitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


